DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 1/21/2022 in which claims 1-43, 48, 53, and 59 have been canceled, claims 44 and 54 have been amended.  Thus, the claims 44-47, 49-52, 54-58, and 60-63 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 54-58 and 60-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of authorizing a financial transaction without significantly more. 
Claim 54 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 54 recites a series of steps, e.g., detecting, by a sensor on the mobile phone, that a financial account card is inserted into a slot of the mobile phone; receiving a request to authorize the financial transaction; generating for display a menu comprising a plurality of indications for a plurality of transaction cards previously inserted into the mobile phone; receiving a selection of an indication of the a processor within the mobile phone whether the card data read from the financial account card matches the previously stored card data corresponding to the indication selected from the menu; in response to determining that the card data read from the financial account card does not match the previously stored card data: requesting, via an input device on the mobile phone, identifying information from an individual associated with the request; determining that the identifying information permits use of the financial account card for the financial transaction; and transmitting, using a transmission device on the mobile phone, the card data to a point-of-sale terminal; and in response to determining that the card data read from the financial account card matched the previously stored card data, transmitting, using the transmission device on the mobile phone, the card data to the point-of-sale terminal.  These limitations describe the abstract idea of authorizing a financial transaction, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles).  The additional limitations of a mobile phone, memory, a sensor, an input device, a transmission device, and a point-of-sale terminal do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 54 recites an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a mobile phone, memory, a sensor, an input device, a transmission device, and a point-of-sale terminal result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of a mobile phone, memory, a sensor, an input device, a transmission device, and a point-of-sale terminal are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements (Step 2A Prong 2: NO).
Step 2B: NO).  Thus, the claim 54 is not patent eligible.
Dependent claims 55-58 and 60-63 further define the abstract idea that is present in the independent claim 54, thus correspond to a Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  Dependent claims do not include additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 54-58 and 60-63 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 44, 47, 49-50, 52, 54-58, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesselaire, US Patent Application No. 2004/0236693 in view of Sandberg-Diment, US Patent Application No. 2006/0018450 in view of Frolov, EP0309193A2.
Regarding claim 44, Quesselaire discloses a mobile phone for authorizing financial transactions, comprising:
at least one slot configured, at a location on the mobile phone, to receive and house an inserted financial account card (Fig. 1, [0004], [0008], [0016]-[0017]), 
wherein the at least one slot is further configured to read the inserted financial account card (Fig. 1, [0016]);
a memory for storing card data corresponding to a plurality of cards previously inserted into the mobile phone ([0005], at least one payment card reader, [0016], [0022]);
an input device configured to receive identifying information (Fig. 1, [0018], keypad KB); 
a transmission device in communication with the memory ([0004]);
a sensor, wherein the sensor is configured to detect whether a financial card has been inserted in the mobile phone ([0016], [0031]); and
one or more processors, wherein the one or more processors are configured to:
generate for display a menu comprising a plurality of indications for a plurality of transaction cards previously inserted into the mobile phone;
receive a selection of an indication of the plurality of indications;
compare card data associated with the financial card with previously stored card data corresponding to the indication selected from the menu, and determine, based on the comparing, whether the card data associated with the financial card matches the previously stored card data corresponding to the indication selected from the menu; and 
in response to determining that the card data associated with the financial card does not match the previously stored card data:
request, via the input device, identifying information ([0031]);
determine that the identifying information permits the financial card to be used for conducting a financial transaction ([0031]-[0036]); and
transmit, using the transmission device, the card data to a point-of-sale terminal ([0031]-[0036]); and 
in response to determining that the card data associated with the financial card matched the previously stored card data, transmit, using the transmission device, the card data to the point-of-sale terminal ([0008], [0011], [0016], [0031]-[0036]).
Quesselaire does not specifically disclose
generate for display a menu comprising a plurality of indications for a plurality of transaction cards previously inserted into the mobile phone;
receive a selection of an indication of the plurality of indications;
compare card data associated with the financial card with previously stored card data corresponding to the indication selected from the menu, and determine, based on the comparing, whether the card data associated with the financial card matches the previously stored card data corresponding to the indication selected from the menu; and 
in response to determining that the card data associated with the financial card does not match the previously stored card data:
in response to determining that the card data associated with the financial card matched the previously stored card data.
However, Sandberg-Diment discloses
generate for display a menu comprising a plurality of indications for a plurality of transaction cards previously inserted into the mobile phone (Fig. 3, [0011], [0019], [0021]-[0022]);
receive a selection of an indication of the plurality of indications ([0022]);
indication selected from the menu ([0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the selection of a credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to allow user to select a card when making a payment for a transaction.
Quesselaire and Sandberg-Diment do not specifically disclose
compare card data associated with the financial card with previously stored card data corresponding to the indication selected from the menu, and determine, based on the comparing, whether the card data associated with the financial card matches the previously stored card data corresponding to the indication selected from the menu; and 
in response to determining that the card data associated with the financial card does not match the previously stored card data:
in response to determining that the card data associated with the financial card matched the previously stored card data.
However, Frolov discloses
compare card data associated with the financial card with previously stored card data corresponding to the indication selected from the menu, and determine, based on the comparing, whether the card data associated with the financial card matches the previously stored card data corresponding to the indication selected from the menu (col. 1, lines 1-8; col. 2, lines 21-25); and 
in response to determining that the card data associated with the financial card does not match the previously stored card data (col. 2, lines 21-25):
in response to determining that the card data associated with the financial card matched the previously stored card data (col. 2, lines 21-25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire and Sandberg-Diment to include the magnetic card reader for reading card data disclosure of Frolov.  The motivation for combining these references would have been to validate the financial account card.
Regarding claim 47, Quesselaire discloses a display device configured to display the card data (Fig. 1, [0005])
Regarding claim 49, Quesselaire discloses wherein the identifying information that the input device is configured to receive comprises a Personal Identification Number (PIN) or biometric information or both ([0038]).
Regarding claim 50, Quesselaire discloses where the transmission device comprises a radio frequency identification (RFID) device ([0020], [0022]).
Regarding claim 55, Quesselaire discloses wherein reading the card data from the financial account card comprises reading the card data from a magnetic stripe reader or a smart card reader ([0016]).
Regarding claim 52, Sandberg-Diment discloses wherein the one or more processors are configured to request a selection of a financial account card with which to authorize the financial transaction ([0011], [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the selection of a credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to allow user to select a card when making a payment for a transaction.
Regarding claim 63, Sandberg-Diment discloses
receiving a selection of a financial account card with which to authorize the financial transaction ([0011], [0021]);
determining by the sensor within the mobile phone whether the card data associated with the desired financial account card is stored in the memory of the mobile phone ([0021]);
requesting identifying information from the individual associated with the requested authorization in response to determining that the card data associated with the desired financial account card is not stored in the memory of the mobile phone ([0021], [0024]); and
authorizing the financial transaction if the identifying information matches the previously stored card data for the selected financial account card or if the card data associated with the desired financial account card is stored in the mobile phone ([0021]-[0023]).
Frolov discloses
determining by the sensor within the mobile phone whether the card data associated with the desired financial account card is stored (col. 2, lines 21-25);
the card data associated with the desired financial account card is not stored (col. 2, lines 21-25);
matches the previously stored card data for the selected financial account card or if the card data associated with the desired financial account card is stored (col. 2, lines 21-25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire and Sandberg-Diment to include the credit card disclosure of Frolov.  The motivation for combining these references would have been to process the transaction.
Claims 54 and 56-58 are substantially similar to claims 44, 49, and 52 and hence rejected on similar grounds.
Claims 45, 46, 51, and 60-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesselaire, US Patent Application No. 2004/0236693 in view of Sandberg-Diment, US Patent Application No. 2006/0018450 in view of Frolov, EP0309193A2 in view of Kangasundram et al., US Patent Application No. 2005/0199718.
Regarding claim 45, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein a first slot of the plurality of slots is configured to read the card data ([0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire, Sandberg-Diment, and Frolov to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 46, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein each of the plurality of slots is a slot configured to read the card data ([0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire, Sandberg-Diment, and Frolov to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 51, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein: 
each of the plurality of slots is configured to receive and store a financial account card ([0003]); and
Quesselaire discloses
at least one of the plurality of slots is configured to read the card data from the financial account card ([0016], Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire, Sandberg-Diment, and Frolov to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 60, Kangasundram discloses receiving a second financial account card into a second slot of the mobile phone ([0003]);
reading second card data from the second financial account card ([0003]).
Sandberg-Diment discloses
financial account ([0021])
the mobile phone ([0021]).
storing the second card data in the memory within the mobile phone ([0011]); and
receiving a second request to authorize the financial transaction using the mobile phone ([0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire, Sandberg-Diment, and Frolov to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 61, Sandberg-Diment discloses
determining by the sensor within the mobile phone whether the first financial account card or the second financial account card is inserted in the mobile phone (Fig. 3, [0021]-0023]);
authorizing use of the first financial account card if it is determined to be inserted in the mobile phone (Fig. 3, [0021]-[0023]); and
authorizing use of the second financial account card if the second financial account card is inserted in the mobile phone (Fig. 3, [0021]-[0023]).
Quesselaire discloses
financial account card is inserted in the mobile phone ([0031]-[0036]);
if it is determined to be inserted in the mobile phone ([0031]-[0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the use of credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to make use of multiple cards when processing a transaction.
Regarding claim 62, Sandberg-Diment discloses 
determining by the processor within the mobile phone whether card data associated with the first financial account card or card data associated with the second financial card is stored in the memory of the mobile phone (Fig. 3, [0021]-[0024]);
in response to determining that neither card data associated with the first financial account card nor card data associated with the second financial account card is stored in the memory of the mobile phone ([0011]);
requesting a selection of a third financial account card with which to authorize the financial transaction from a display of the mobile phone ([0011], [0021]);
requesting identifying information from the individual associated with the request ([0011], [0021]); and
authorizing the financial transaction if the identifying information matches the previously stored card data associated with the third financial account card ([0011], [0021]).
Frolov discloses
card data associated with the first financial account card or card data associated with the second financial card is stored (col. 2, lines 21-25);
card data associated with the first financial account card nor card data associated with the second financial account card is stored (col. 2, lines 21-25);
matches the previously stored card data associated with the third financial account card (col. 2, lines 21-25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire and Sandberg-Diment to include the magnetic card reader for reading card data disclosure of Frolov.  The motivation for combining these references would have been to validate the financial account card.
Response to Arguments
Examiner withdraws 35 U.S.C. 112(b) rejection of claims 44-47, 49-52, 54-58, and 60-63 in view of amendment/argument.
With respect to rejection of claims 44-47, 49-52, 54-58, and 60-63 under the non-statutory double patenting rejection, Examiner holds the rejection in abeyance as per Applicant’s request.
Applicant's arguments filed dated 1/21/2022 have been fully considered but they are not persuasive due to the following reasons:
	With respect to the rejection of pending claims (for example representative independent claim 44) under 35 U.S.C. 101, Applicant states that the claims enable a user to select an indication of a previously inserted card and perform a transaction with that card.  The transaction performance is rendered easier if the selected card is currently inserted into the mobile phone.  Applicant submits that none of the cited references discuss this subject matter.  Thus, these unconventional, technical features have not been “proven by clear and convincing evidence”. As no evidence of this feature has been provided and the rejection of this feature has not been expressly supported in writing with evidence.
	Examiner respectfully disagrees and notes that “’novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possible patentable subject matter.”  Moreover, selecting a card is an abstract concept and the selection makes the transaction process easier.  This result in improving the transaction process.  Improvement to a transaction process is improvement to an abstract idea and not to technology and hence do not transform the abstract idea into a practical application.  The claim recites various abstract limitations and the additional limitations (technical limitations) are nothing more than apply the abstract idea.  There is no technical improvements or the claim/specification do not describe any technical solution to a technical problem.  The various limitations individually and as an ordered combination do not amount to add significantly more.  Thus, these arguments are not persuasive.
	With respect to the 35 U.S.C. 103 rejection, Applicant’s arguments are moot in view of new grounds of rejection presented above in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693